        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



LA UNIÓN DEL PUEBLO ENTERO,
PROMISE ARIZONA, LYDIA
CAMARILLO, and JUANITA VALDEZ-
COX,

                       Plaintiffs,                    Civil Action No. 8:19-cv-02710-GJH
       v.

WILBUR L. ROSS, sued in his official                  Hon. George J. Hazel
capacity as U.S. Secretary of Commerce,

STEVEN DILLINGHAM, sued in his
official capacity as Director of the U.S.
Census Bureau,

U.S. DEPARTMENT OF COMMERCE,
and

U.S. CENSUS BUREAU,

                       Defendants.



                                        INTRODUCTION

       Legislative defendants and third parties in Common Cause v. Lewis, No. 19 CVS 014001

(N.C. Super.) have asked the state court in that case to designate as “Highly Confidential/Outside

Attorneys’ Eyes Only” documents recovered from the storage devices of deceased Republican

operative and demographer, Dr. Thomas Hofeller (the “Hofeller documents”). The legislative

defendants have also asked that the Hofeller Documents be destroyed. The Hofeller Documents

are relevant to Plaintiffs’ claims in this case, and because the fate of these documents is

uncertain, Plaintiffs would be irreparably harmed if the documents are destroyed before Plaintiffs

can subpoena them.

                                                  1
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 2 of 17



        Accordingly, Plaintiffs move ex parte under Federal Rule of Civil Procedure 26(d) for

leave to conduct limited expedited discovery in the form of a subpoena on a third-party records

custodian that has possession of the Hofeller documents to prevent destruction of evidence that is

relevant to Plaintiffs’ claims.

                                         BACKGROUND

        On July 11, 2019, President Trump issued Executive Order 13880, Collecting

Information about Citizenship Status in Connection with the Decennial Census (“EO 13880”).

Among other things, the Executive Order directs Secretary Ross to instruct the Census Bureau to

create an inter-agency working group to collect citizenship data in connection with the 2020

decennial census for states to use in redistricting. On July 12, 2019, the Census Bureau

published a notice dated July 3, 2019, stating that Secretary Ross had directed the Census Bureau

to collect and produce Citizenship Voting Age Population (“CVAP”) information prior to April

1, 2021 that states may use in redistricting.

        On September 13, 2019, Plaintiffs filed this lawsuit, alleging that the President’s order

and Secretary Ross’s directive that the Department of Commerce provide states with CVAP

information for redistricting is motivated by a racially discriminatory scheme to reduce Latino

political representation and increase the over-representation of non-Latino Whites, unlawfully

advantaging White voters at Latino voters’ expense.

        Plaintiffs allege that EO 13880 and Secretary Ross’s directive should be set aside because

they violate the Administrative Procedure Act (“APA”), and that Defendants’ actions should be

enjoined because they are motivated by racial animus, are discriminatory toward Latinos and

non-citizens, and are the result of a partisan conspiracy intended to dilute the representation of




                                                  2
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 3 of 17



non-citizens and Latinos, in violation of the equal protection guarantee of the Fifth Amendment

of the U.S. Constitution, and 42 U.S.C. § 1985(3).

The Common Cause v. Lewis Case

       Dr. Thomas Hofeller was a demographer for the Republican National Committee

(“RNC”) and a partisan operative involved in redistricting processes for decades.1 Prior to his

death in August 2018, Dr. Hofeller was a partner at Geographic Strategies LLC. Geographic

Strategies was formed in 2011 and was jointly owned by Dr. Hofeller and Dalton Lamar

Oldham, Esq. Geographic Strategies provides “legal and Voting Rights Act compliance advice

to the [RNC], the Republican State Leadership Committee (“RSLC”), and their allies.” Request

for Judicial Notice (“RJN”), Exh. 5 at 1 (Memorandum In Support of Geographic Strategies’

Response to Court Order of 7/12/19).

       One of Dr. Hofeller’s clients was the North Carolina General Assembly during the 2011

redistricting. The plaintiffs in Common Cause v. Lewis challenge the maps drawn by Dr.

Hofeller for the North Carolina General Assembly as unconstitutional partisan gerrymanders.

       On February 13, 2019, the plaintiffs in Common Cause subpoenaed documents from

third-party Stephanie Hofeller, the daughter of Dr. Hofeller, regarding, among other things, Dr.

Hofeller’s work related to state legislative redistricting in North Carolina. RJN, Exh. 2 at 2-3

(Plaintiffs’ Motion for the Court to Issue Direction to Legislative Defendants). In response to

that subpoena, Ms. Hofeller produced four external hard drives and eighteen thumb drives that

contained thousands of Dr. Hofeller’s map-drawing and consulting documents. Id. at 3. Among

the Hofeller documents were files from Dr. Hofeller that confirmed his involvement in


1
 See, e.g., Reid Wilson, Pioneer of Modern Redistricting Dies, THE HILL (Aug. 18, 2018),
available at https://thehill.com/homenews/state-watch/402489-pioneer-of-modern-redistricting-
dies-at-75.
                                                 3
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 4 of 17



orchestrating Defendants’ efforts to add a citizenship question to the 2020 decennial census for

the advantage of, in his own words, “Republicans and Non-Hispanic Whites.” Pellegrini Decl., ¶

2, Exh. A (La Unión Del Pueblo Entero v. Ross, No 18-cv-01570-GJH (hereinafter, “LUPE v.

Ross”), ECF No. 137-3, Grant Decl. Exh. 1 at Ex. D, p. 9) (hereinafter, “Use of CVAP in

Redistricting Report”).

       On or about May 31, 2019, legislative defendants in Common Cause v. Lewis sought to

unilaterally designate the Hofeller documents as “Highly Confidential/Outside Attorneys’ Eyes

Only” under the consent protective order in that case, and demanded that plaintiffs in Common

Cause v. Lewis return and destroy the Hofeller documents in their entirety. RJN, Exh. 2 at 5.

       On June 6, 2019, plaintiffs in Common Cause filed a motion requesting that the state

court direct legislative defendants to stop pursuing the return or destruction of the Hofeller

documents or the unilateral designation of materials produced by third parties as confidential or

highly confidential under the consent protective order. RJN, Exh. 2 at 2.

       On June 15, 2019, Geographic Strategies, a non-party to the Common Cause case, sought

leave to intervene for the limited purpose of urging the court to designate all of the Hofeller

documents as “Highly Confidential.” RJN, Exh. 3 at 1-3 (Geographic Strategies LLC’s Motion

For Leave to Request An Order of Protection, And in The Alternative, To Intervene Under Rules

45 and/or 24). Geographic Strategies alleged that it owned “confidential and privileged

documents” contained in the Hofeller documents. Id.

       On July 12, 2019, Judge Paul Ridgeway, Judge Alma L. Hinton, and Judge Joseph N.

Crosswhite (hereinafter, “the Common Cause court”) issued, as an interim measure, an order that

gave Geographic Strategies time to review the Hofeller documents and assert any specific claims

of ownership, privileges, or other rights to any of the Hofeller documents, and extended the


                                                  4
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 5 of 17



“CONFIDENTIAL” designation of the documents, consistent with the parties’ consent

protective order, until September 10, 2019. RJN, Exh. 4 at 3-4 (Order on Geographic Strategies

LLC’s Motion to Designate Hoffeler Files as Highly Confidential and to Compel Production).

The order also confirmed that it was “not intended to preclude or impair any other courts of

competent jurisdiction from exercising its discretion and compelling the inspection, production

or dissemination of any of the Hofeller files in connection with any other matter.” Id. at 5.

       On August 30, 2019, Geographic Strategies filed a response to the Common Cause

court’s order and filed under seal portions of the Hofeller documents over which it claims

ownership. RJN, Exh. 5 (Memorandum In Support of Geographic Strategies’ Response to Court

Order of 7/12/19). Geographic Strategies also asserts that some of the documents contain trade

secrets, attorney-client privilege communications, attorney work product, and other confidential

material. Id. at 9-11. That same day, legislative defendants also filed under seal portions of the

Hofeller documents that they assert are covered by either the attorney-client privilege or attorney

work-product doctrine and asked the court to order those documents destroyed. RJN, Exh. 7 at

1-4 (Motion for the Court to Issue Direction to Plaintiffs Regarding Privileged Documents

Within Their Possession and Control).

       On September 5, 2019, the Common Cause court extended both the “CONFIDENTIAL”

designation of the Hofeller documents and the deadline for plaintiffs and all interested parties to

respond to Geographic Strategies’ submissions to September 13, 2019. RJN, Exh. 8 at 1 (Order

on Unopposed Motion for One-Week Extension of Time for Plaintiffs’ Response to Geographic

Strategies’ August 30 submissions).

       On September 13, 2019, counsel for Plaintiffs in this case, Mexican American Legal

Defense and Educational Fund (“MALDEF”) and Asian Americans Advancing Justice | AAJC


                                                 5
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 6 of 17



(“Advancing Justice-AAJC”) submitted an amicus curiae brief in support of the Common Cause

plaintiffs that, among other things, informed the court that they were filing this present action

and that the Plaintiffs in this case would suffer irreparable harm if the Hofeller documents are

destroyed because of their importance to proving Plaintiffs’ intentional discrimination and

conspiracy claims. RJN, Exh. 9 (MALDEF and Advancing Justice-AAJC amicus curiae brief).

       On September 24, 2019, the Common Cause court extended the “CONFIDENTIAL”

designation of the Hofeller documents through October 27, 2019. RJN, Exh. 10 at 1.

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 26(d) states that “[a] party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f),” except when authorized

by court order. District courts have “wide latitude in controlling discovery and . . . its rulings

will not be overturned absent a showing of clear abuse of discretion.” Rowland v. Am. Gen. Fin.,

Inc., 340 F. 3d 187, 195 (4th Cir. 2003) (citing Ardrey v. United Parcel Service, 798 F. 2d 679,

682 (4th Cir. 1986)).

       “Although the Federal Rules do not provide a standard for the court to use in exercising

its authority to order expedited discovery, it is generally accepted that courts use” either (1) the

“preliminary-injunction-style analysis,”2 or (2) the “good cause” standard.3 St. Louis Group, Inc.

v. Metals and Additives Corp., Inc., 275 F.R.D. 236, 239 (S.D. Tex. 2011) (citations omitted).


2
  Under the “preliminary-injunction-style” approach, as set out in Notaro v. Koch, 95 F.R.D. 403
(S.D.N.Y. 1982), a court analyzes the following factors: “(1) irreparable injury; (2) some
probability of success on the merits; (3) some connection between the expedited discovery and
the avoidance of the irreparable injury; and (4) some evidence that the injury that will result
without expedited discovery is greater than the injury the party will suffer if the expedited relief
is granted.” Notaro, 95 F.R.D. at 405.
3
  An increasing majority of courts throughout the country use the “good cause” standard to
authorize expedited discovery. St. Louis Group, 275 F.R.D. at 239-41 (collecting cases); see
also Merrill Lynch, Pierce, Fenner & Smith, Inc. v. O’Connor, 194 F.R.D. 618, 623 (N.D. Ill.
                                                  6
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 7 of 17



       Most district courts in the Fourth Circuit apply a “good cause” analysis when determining

whether expedited discovery is warranted. See, e.g., Diretto v. Country Inn & Suites By Carlson,

No. 1:16CV1037(JCC/IDD), 2017 WL 449315, at *3 (E.D. Va. Feb. 2, 2017) (applying the good

cause standard); Chryso, Inc. v. Innovative Concrete Sols. of the Carolinas, LLC, No. 5:15-CV-

115-BR, 2015 WL 12600175, at *3 (E.D.N.C. June 30, 2015) (finding that it is “more

appropriate to apply the reasonableness-based test when a party seeks to conduct discovery prior

to the Rule 26(f) conference” rather than the preliminary injunction style approach); Me2 Prods.,

Inc. v. Does 1-16, No. 4:16-CV-279-FL, 2016 WL 7017268, at *1 (E.D.N.C. Dec. 1, 2016)

(“This court agrees with the courts in this circuit that have applied the reasonableness or good

cause standard to requests for expedited discovery.”); Dimension Data N. Am., Inc. v. NetStar-1,

Inc., 226 F.R.D. 528, 531 (E.D.N.C. 2005) (determining that “a standard based upon

reasonableness or good cause, taking into account the totality of the circumstances, is more in

keeping with discretion bestowed upon the court in the [FRCP]”); Carter v. Ozoeneh, No. CIV.

3:08CV614, 2009 WL 1383307, at *3 (W.D.N.C. May 14, 2009) (“Generally speaking, the

Court may authorize expedited discovery upon a showing of good cause.”) (citing Dimension

Data N. A., Inc., 226 F.R.D. at 531-32).4



2000) (declining to apply the Notaro test and finding that “it makes sense to examine the
discovery request, as we have done, on the entirety of the record to date and the reasonableness
of the request in light of all the surrounding circumstances.”); Semitool, Inc. v. Tokyo Electron
Am., Inc., 208 F.R.D. 273, 275 (N.D. Cal. 2002) (rejecting “the rigid Notaro standard” and
finding “that the more flexible good cause standard . . . is the appropriate standard under Rule
26(d)”).
4
  Some courts apply either a combination of the two approaches or neither standard. See, e.g.,
Synthes USA, LLC v. Davis, No. 4:17-CV-02879-RBH, 2017 WL 5972705, at *10 (D.S.C. Dec.
1, 2017) (finding that “expedited discovery is warranted under either of the two standards for
expedited discovery”); Lewis v. Alamance Cnty. Dep’t of Soc. Servs., No. 1:15CV298, 2015 WL
2124211, at *2 (M.D.N.C. May 6, 2015) (finding that “the Court need not determine which test
to apply, because . . . Plaintiff has failed to satisfy either standard”); Malon v. Franklin Fin.
Corp., No. 3:14CV671 HEH-RCY, 2014 WL 5795730, at *3 (E.D. Va. Nov. 6, 2014) (allowing
                                                 7
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 8 of 17



       Under the “good cause” analysis, a court examines the request “on the entirety of the

record to date and the reasonableness of the request in light of the surrounding circumstances.”

Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 327 (S.D.N.Y. 2005) (citing Merrill Lynch, Pierce,

Fenner & Smith, Inc., 194 F.R.D. at 624). A court may find good cause where, under the totality

of circumstances, “the need for expedited discovery in consideration of the administration of

justice, outweighs the prejudice to the responding party.” Semitool, 208 F.R.D. at 276; see also

Energy Prod. Corp. v. Northfield Ins. Co., 2010 WL 3184232, at *3 (E.D. La. Aug. 6, 2010);

Fimab–Finanziaria Maglificio Biellese Fratelli Fila, S.p.A. v. Helio Import/Export, Inc., 601 F.

Supp. 1, 3 (S.D. Fla.1983) (finding that immediate discovery “should be granted when some

unusual circumstances or conditions exist that would likely prejudice the party if he were

required to wait the normal time”) (citing Gibson v. Bagas Restaurants, 87 F.R.D. 60, 62 (W.D.

Mo. 1980)).

       Courts often find good cause and grant expedited discovery when there is the potential

for the loss or destruction of evidence. See, e.g., Gaming v. W.G. Yates & Sons Constr. Co., No.

1:16CV30, 2016 WL 3450829, at *3-*4 (W.D.N.C. June 16, 2016) (finding good cause for

expedited discovery “to obtain information that may be lost to [the defendant] if the discovery is

not allowed”). For example, in Hard Drive Prods., Inc. v. Does 1-30, No. 2:11CV345, 2011 WL

2634166 (E.D. Va. July 1, 2011), the district court allowed plaintiffs expedited discovery to

“immediately serve Rule 45 subpoenas” to acquire contact information associated with IP



expedited discovery where plaintiff “made a sufficiently colorable claim under Section 14(a) of
the Securities and Exchange Act” and a showing of irreparable harm). A more limited number
of courts have endorsed using some variation of the Notaro preliminary injunction test. See
ForceX, Inc. v. Tech. Fusion, LLC, No. 4:11CV88, 2011 WL 2560110, at *5 (E.D. Va. June 27,
2011) (finding that “[i]n the absence of an endorsement from the Fourth Circuit as to the proper
test for expedited discovery . . . this Court finds that it is more reliable to continue to use a
formulation of the preliminary injunction test.”).
                                                 8
        Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 9 of 17



addresses from internet service providers (“ISPs”) because IP addresses change over time and

ISPs only keep the customer names attached to the IP addresses for a short period of time.

Likewise, in Chryso, Inc., 2015 WL 12600175, at *1, the court found that Chryso was entitled to

conduct limited expedited discovery “primarily” due “to the potential for the loss or destruction

of electronically stored information.”

       Last, “leave to file subpoenas for early discovery should be granted if there is a showing

of irreparable harm and need to proceed ex parte. When these factors are proven, expedited

discovery is needed to ensure that ‘justice is done to end the alleged harm.’” Hard Drive Prods.,

Inc., No. 2:11CV345, 2011 WL 2634166, at *2 (citing McMann v. Doe, 460 F. Supp. 2d 259,

265-66 (D. Mass. Oct. 31, 2006)). Here, Defendants were served with the complaint on

September 18 and 19, 2019, ECF Nos. 11-15, and have 60 days from date of service to file a

responsive pleading, Fed. R. Civ. P. 12 (a)(2)-(3). Plaintiffs notified the Department of Justice

(“DOJ”) of their motion on September 26, 2019, and met and conferred with DOJ attorney,

Stephen Ehrlich on September 30, 2019 who informed Plaintiffs that Defendants take no position

on Plaintiffs’ motion.5 However, this motion must proceed ex parte because Defendants have

not yet appeared. Moreover, there is no prejudice to Defendants because the early discovery

sought is directed at a third-party records custodian, not the Defendants. Rather, as described

below, Plaintiffs would be irreparably injured if they are forced to wait until after Defendants

make an appearance and after the Rule 26(f) conference to serve the subpoena duces tecum for

the Hofeller documents.


5
 Mr. Ehrlich further noted that “Defendants do not concede that the documents sought by
Plaintiffs are relevant to this action, or that any discovery would be appropriate if this case
survives Defendants’ forthcoming motion to dismiss. Defendants also reserve their right to
challenge the relatedness of this case with 18-cv-1570-GJH under Local Rule 103.1.” Pellegrini
Decl., ¶ 3, Exh. B at 1.
                                                 9
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 10 of 17



                                          ARGUMENT

I.     Good Cause Exists To Allow Plaintiffs’ Limited Expedited Discovery.

       Most district courts in the Fourth Circuit apply the good cause analysis as the proper

standard because, “taking into account the totality of the circumstances, [it] is more in keeping

with the discretion bestowed upon the court in the Federal Rules of Civil Procedure.” Dimension

Data N. Am. Inc., 226 F.R.D. at 531. Indeed, the cases that apply the preliminary-injunction

style approach are distinguishable from the present case, and from cases where a party seeks

expedited discovery to preserve evidence, because they generally involve situations where the

moving party seeks discovery in connection with a preliminary injunction motion. See, e.g.,

ForceX, Inc., 2011 WL 2560110, at *5 (finding that when the moving party seeks expedited

discovery in connection with a motion for preliminary injunction, and absent guidance from the

Fourth Circuit, it “is most logical to treat the motion for expedited discovery under a similar

standard as to the preliminary injunction standard”). Because Plaintiffs’ request for expedited

discovery is to preserve evidence that may otherwise be unavailable under the current schedule,

and is not in connection with a concurrent motion for a preliminary injunction, case law supports

a good cause analysis of Plaintiffs’ request for expedited discovery.

       Plaintiffs’ request for limited and narrow expedited discovery satisfies the good cause

analysis. Under the good cause analysis, factors that courts consider “include the procedural

posture of the case, whether the discovery requested is narrowly tailored, whether the party

seeking the information would be irreparably harmed by waiting until after the parties conduct

their Rule 26(f) conference, and whether the information sought would be unavailable or subject

to destruction in the absence of expedited production.” Me2 Prods., 2016 WL 7017268, at *1.




                                                 10
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 11 of 17



       Good cause exists for expedited discovery because Plaintiffs would be irreparably

harmed if they are unable to subpoena relevant portions of the Hofeller documents immediately

because the legislative defendants in the Common Cause case and Geographic Strategies seek to

have all of the Hofeller documents permanently shielded as confidential and/or destroyed.

       a. The Documents Sought Are Relevant To Plaintiffs’ Claims.

       Plaintiffs here allege that Defendants conspired to discriminate against Latinos and non-

U.S. citizens when they instructed the Census Bureau to collect CVAP data and to produce the

data, either within or alongside the Public Law 94-171 Redistricting Data File, to states who

wish to exclude non-U.S. citizens from the population base used for redistricting. Plaintiffs

assert that Defendants’ actions violate the equal protection guarantee of the Fifth Amendment

and constitute a conspiracy to violate civil rights under 42 U.S.C. § 1985(3).

       The Hofeller documents are relevant to the Arlington Heights factors that constitute the

mosaic of evidence that gives rise to an inference of discrimination. Vill. of Arlington Heights v.

Metro. Hous. Dev. Corp., 429 U.S. 252, 266-68 (1977).6 Indeed, the Hofeller documents that

have thus far been made public demonstrate that the presidential directive that the Census Bureau

collect citizenship data and produce this data for use with the P.L. 94-171 Redistricting Data File

was motivated by a racially discriminatory scheme to reduce Latino representation and increase

over-representation of non-Latino Whites, thereby serving Republican political ends at the

expense of Latinos. For example, using the Texas State House of Representatives as a case

study, Dr. Hofeller detailed how a switch from drawing equipopulous legislative districts based

6
  The non-exhaustive list of factors include: (1) disparate impact, i.e., whether the action “bears
more heavily on one race than another”; (2) the “historical background of the decision . . .
particularly if it reveals a series of official actions taken for invidious purposes”; (3) [d]epartures
from the normal procedural sequence” and “[s]ubstantive departures. . .” “particularly if the
factors usually considered important. . . favor a decision contrary to the one reached,” and (4)
“contemporary statements” by those deciding the issue. Arlington Heights, 429 U.S. at 266-68.
                                                  11
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 12 of 17



on total population, as required by Supreme Court precedent, see, e.g., Wesberry v. Sanders, 376

U.S. 1 (1964), to drawing districts based on CVAP would reduce the number of districts in South

Texas, El Paso, and the Rio Grande Valley. He explained that this reduction in the number of

districts would occur because a “considerable population would have to be added to a majority of

the Latino districts to bring their population up to acceptable levels.” Pellegrini Decl., ¶ 2, Exh.

A (Use of CVAP in Redistricting Report at pp. 6-8, Tables 4-8). Dr. Hofeller concluded that

using CVAP as an apportionment base would eliminate five of the current thirty-five Latino-

majority House districts. Id. at 8-9; see also id. at Table 2 (demonstrating that the areas

experiencing the greatest losses in districts generally had the highest Hispanic population). Dr.

Hofeller acknowledged that the shift from redistricting based on total population to CVAP was a

“radical departure”—one that would alienate Hispanic voters. Id. at 8. But, he concluded, “[a]

switch to the use of citizen voting age population as the redistricting population base for

redistricting would be advantageous to Republicans and Non-Hispanic Whites.” Id. at 9.

       The work Dr. Hoffeller performed for the RNC in the 2000 redistricting cycle included

analysis that allowed Geographic Strategies to advise affiliated Republican groups in many

states, not just North Carolina, and Geographic Strategies resumed those analytic and advisory

roles for the RNC in 2010. RJN, Exh. 6 at 4-5 (Oldham Decl., ¶¶ 5-7). Dr. Hofeller acquired as

many redistricting proposals as possible across the country in connection with his work. His

review and analysis included not only maps, but also census and election data that would allow

him to provide comprehensive strategic advice to meet his clients’ political requirements.7 Id. at

6-7 (Oldham Decl., ¶ 12). It is reasonable to assume, then, that the documents at issue are likely



7
 Any litigation expertise or work would be provided separate and apart from such analyses, and
would be contracted separately. Id. at 6-7 (Oldham Decl., ¶ 12).
                                                 12
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 13 of 17



to contain analysis similar to the analysis of Texas districts contained in the already-public

Hofeller report. Pellegrini Decl., ¶ 2, Exh. A (Use of CVAP in Redistricting Report).

       Throughout the litigation challenging the addition of a citizenship question to the

decennial census, including before the Supreme Court, Defendant Ross maintained that he

decided to add the citizenship question to the 2020 decennial census so that the Department of

Justice could better enforce the Voting Rights Act of 1965. The documents produced during that

litigation revealed instead that Defendant Ross, members of the Trump Administration, A. Mark

Neuman, then-Kansas Secretary of State Kris Kobach, members of the DOJ, including then-

Attorney General Jefferson Sessions (“AG Sessions”) and head of the DOJ’s Civil Rights

Division John Gore, and Republican strategist Dr. Thomas Hofeller conspired to add a

citizenship question to the 2020 census to reduce the response rates of people of color and

immigrants, and exclude them from congressional apportionment and redistricting to achieve the

objective of reducing their political power. See generally LUPE v. Ross, ECF No. 137.

       As evidence of Plaintiffs’ claims, Plaintiffs seek to subpoena Hofeller’s work related to

the use of CVAP in redistricting, similar to the Use of CVAP in Redistricting Report discussed

above, that was discovered in the Hofeller documents in the Common Cause case and any other

documents contained in Dr. Hofeller’s files that confirm the racially discriminatory motive for

collecting and reporting CVAP for states to use for redistricting.8



8
  Staff at The New Yorker have copies of the Hofeller documents and confirmed that the
Hofeller documents contain files that document Dr. Hofeller’s and other Republican efforts to
add a citizenship question to the census so that states could use that data for redistricting to
“make it easier to pack Democrats and minorities into fewer districts, giving an advantage to
Republicans.” David Daley, The Secret Files of the Master of Modern Republican
Gerrymandering, THE NEW YORKER (Sept. 6, 2019), available at
https://www.newyorker.com/news/news-desk/the-secret-files-of-the-master-of-modern-
republican-gerrymandering.
                                                 13
         Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 14 of 17



         b. Plaintiffs’ Request For Limited Expedited Discovery Is Narrowly Tailored In
            Scope.

         Plaintiffs’ request for expedited discovery is narrowly tailored in scope and is limited to a

request to serve a Rule 45 subpoena duces tecum on Common Cause plaintiffs and/or Stephanie

Hofeller for the Hofeller documents. Plaintiffs do not request any other expedited discovery and

believe that all other discovery can proceed under the regular schedule as set forth under Rule

26(d).

         c. Plaintiffs Would Be Irreparably Injured If The Hofeller Documents Are
            Destroyed Before Plaintiffs Can Subpoena Them.

         “Allowing [plaintiffs] to engage in discovery at this early stage would ensure that data is

preserved so that it can be utilized by the parties throughout the course of this litigation.”

Chryso, 2015 WL 12600175, at *5. The Hofeller documents are a direct insight into Defendants’

motivations for collecting and reporting CVAP data so that states can use it for redistricting, and

Plaintiffs would be irreparably injured if that vital information is not preserved.

         Under Arlington Heights, one of the factors that a court considers is the “historical

background of the decision . . . particularly if it reveals a series of official actions taken for

invidious purposes.” 429 U.S. at 267. Dr. Hofeller’s 2015 Use of CVAP in Redistricting

Report, his communications with members of the Trump Administration and the Trump

transition team, and his involvement in the DOJ letter are part of a racially discriminatory

scheme to dilute the representation of Latinos and increase overrepresentation of non-Hispanic

Whites. The Hofeller documents provide the direct link between the explicitly discriminatory

purpose behind both adding a citizenship question and now collecting citizenship data and

Defendants’ actions. Therefore, destruction of the Hofeller documents would result in the




                                                   14
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 15 of 17



destruction of key evidence that establishes Defendants’ motivations behind collecting and

reporting CVAP. Plaintiffs would be irreparable harmed if this important evidence is destroyed.

       d. Absent Expedited Discovery, The Hofeller Documents May Be Unavailable Or
          Subject To Destruction.

       Due to unusual circumstances, Plaintiffs cannot wait until after the Rule 26(f) conference

to subpoena the Hofeller documents because they may be subject to destruction or otherwise

unavailable at that time. “[W]hen some unusual circumstances or conditions exist that would

likely prejudice the party if [they] were required to wait the normal time,” expedited discovery

should be granted. Fimab–Finanziaria Maglificio Biellese Fratelli Fila, 601 F. Supp. at 3.

       The legislative defendants in Common Cause and Geographic Strategies seek to have the

Hofeller documents destroyed or marked “Highly Confidential/Outside Attorneys’ Eyes Only”

which would effectively require the Common Cause plaintiffs to imminently destroy the Hofeller

documents. See, e.g., RJN Exhs. 1 at 8 (Consent Protective Order ¶ 17), 3, 5 & 7. The Common

Cause court has temporarily extended the designation of “Confidential” through October 27,

2019, but has yet to issue a definitive ruling on the future of these important documents. To

ensure that Plaintiffs are able to subpoena these documents, they must be able to do so right

away. Any significant delay could result in Plaintiffs’ inability to subpoena them in the future.

This is precisely the type of unusual circumstances that warrant expedited discovery. See, e.g.,

Hard Drive Prods., Inc., No. 2011 WL 2634166, at *3 (allowing plaintiffs to “immediately serve

Rule 45 subpoenas” to preserve evidence that would possibly be destroyed without expedited

discovery).

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request an order granting them leave for

the narrow purpose of serving a Rule 45 subpoena on third-party records custodian Common

                                                15
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 16 of 17



Cause plaintiffs and/or Stephanie Hofeller.



Dated: October 1, 2019                        Respectfully submitted,

                                              By /s/ Terry Ao Minnis

                                              ASIAN AMERICANS ADVANCING JUSTICE |
                                              AAJC
                                              John C. Yang (IL Bar No. 6210478)*
                                              Niyati Shah (NJ Bar No. 026622005)*º
                                              Terry Ao Minnis (MD Bar No. 20547)º
                                              Eri Andriola (NY Bar No. 5510805)*º

                                              1620 L Street, NW, Suite 1050
                                              Washington, DC 20036
                                              Phone: (202) 815-1098

                                              MEXICAN AMERICAN LEGAL DEFENSE
                                              AND EDUCATIONAL FUND
                                              Thomas A. Saenz (CA Bar No. 159430)*º
                                              Denise Hulett (CA Bar No. 121553)*º
                                              Andrea Senteno (NY Bar. No. 5285341)**º
                                              Tanya G. Pellegrini (CA Bar No. 285186)*º
                                              Julia A. Gomez (CA Bar No. 316270)*º

                                              1016 16th Street NW, Suite 100
                                              Washington, DC 20036
                                              Phone: (202) 293-2828
                                              Facsimile: (202) 293-2849

                                              * Pro hac vice applications forthcoming
                                              ** Application for admission forthcoming
                                              º Not admitted in DC.




                                                16
       Case 8:19-cv-02710-GJH Document 40-1 Filed 10/01/19 Page 17 of 17



                               CERTIFICATE OF SERVICE

      I certify that on this 1st day of October, 2019, I caused a copy of the Motion for Leave to
Conduct Early Discovery to be sent to all parties receiving CM/ECF notices in this case.

                                                             ___/s/ Terry Ao Minnis_________
                                                             Terry Ao Minnis




                                               17
